t c memo united_states tax_court herbert c buck petitioner v commissioner of internal revenue respondent docket no filed date herbert c buck pro_se john c schmittdiel for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties under sec_6662 a on petitioner’s federal_income_tax 1all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency accuracy-related_penalty dollar_figure big_number dollar_figure dollar_figure the issues remaining for decision are is petitioner entitled to deduct for each of the years at issue claimed schedule c expenses in excess of the amount conceded by respondent we hold that he is not is petitioner liable for each of the years at issue for the accuracy-related_penalty under sec_6662 we hold that he is findings_of_fact most of the facts have been deemed admitted pursuant to rule c certain other facts have been stipulated and are so found petitioner resided in deer park wisconsin at the time he filed the petition in this case during each of the years at issue minnesota mining manufacturing in st paul minnesota employed petitioner during each of those years petitioner also operated a sole_proprietorship in hudson wisconsin under the name buck kennel 2in addition to the issues remaining for decision listed below there are other questions relating to certain determina- tions in the notice_of_deficiency notice issued to petitioner with respect to his taxable years and that are computa- tional in that their resolution flows automatically from our resolution of the remaining issues that we address herein and the concessions of the parties a dog-racing kennel buck kennel was located between peti- tioner’s home and his place of employment at minnesota mining manufacturing on date petitioner filed form_1040 u s individ- ual income_tax return form_1040 for his taxable_year return petitioner included schedule c profit or loss from business schedule c as part of his return schedule c petitioner’s schedule c claimed various expenses totaling dollar_figure on date petitioner filed form_1040 for his taxable_year return petitioner included schedule c as part of his return schedule c petitioner’s schedule c claimed various expenses totaling dollar_figure around august or date petitioner filed form 1040x amended u s individual_income_tax_return form 1040x with respect to his taxable_year amended_return petitioner included schedule c as part of his amended_return amended schedule c petitioner’s amended schedule c claimed various expenses totaling dollar_figure around august or date petitioner filed form 1040x with respect to his taxable_year amended_return petitioner included schedule c as part of his amended_return amended schedule c petitioner’s amended schedule c claimed various expenses totaling dollar_figure on date respondent issued to petitioner the notice with respect to his taxable years and in that notice respondent inter alia determined to disallow for each of the years at issue the schedule c deductions that petitioner claimed in his schedule c and in his schedule c respondent further determined in the notice that petitioner is liable for each of the years at issue for the accuracy-related_penalty under sec_6662 opinion the parties do not address sec_7491 petitioner filed his return on date and his return on date we presume that respondent’s examination of those returns began after date and that sec_7491 is applicable in the instant case on the record before us we find that petitioner’s burden_of_proof relating to the deficiency determi- nations does not shift to respondent under sec_7491 that is because petitioner has not complied with the substantiation and recordkeeping requirements of sec_7491 and b accordingly we find that petitioner has the burden of proving that respondent’s deficiency determinations are wrong rule a 290_us_111 with 3petitioner made a computational error when he added the total expenses claimed in petitioner’s amended schedule c the correct total of such expenses is dollar_figure respect to any deductions that petitioner is claiming for each of the years at issue deductions are strictly a matter of legisla- tive grace and petitioner bears the burden of proving that he is entitled to any deductions claimed 503_us_79 in support of his position that he is entitled to deduct for each of the years at issue claimed schedule c expenses in excess of the amount conceded by respondent petitioner relies on his testimony we found petitioner’s testimony to be general conclusory vague self-serving and uncorroborated in material respects we shall not rely on petitioner’s testimony to support his position with respect to the claimed deductions at issue on the record before us we find that petitioner has failed to carry his burden of showing that he is entitled to deduct for each of the years at issue claimed schedule c expenses in excess of the amount conceded by respondent we now turn to the determination in the notice that peti- tioner is liable for each of the years at issue for the accuracy- related penalty under sec_6662 according to respondent petitioner is liable for that penalty because of negligence or disregard of rules or regulations under sec_6662 on the record before us we find that respondent has carried respon- dent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 for each of the years at issue on that record we further find that peti- tioner has failed to carry his burden of showing that he was not negligent and did not disregard rules or regulations within the meaning of sec_6662 or otherwise did what a reasonable person would do with respect to the underpayment for each of those years on the record before us we also find that peti- tioner has failed to carry his burden of establishing that he acted with reasonable care and in good_faith with respect to the underpayment for each of the years at issue see sec_6664 on that record we further find that petitioner has failed to carry his burden of showing that he is not liable for each of the years at issue for the accuracy-related_penalty under sec_6662 we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and the concessions of the parties decision will be entered under rule 4petitioner did not maintain any records to substantiate that he is entitled to deduct for each of the years at issue claimed schedule c expenses in excess of the amount conceded by respondent see sec_1_6662-3 income_tax regs 5see supra note
